                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

KATHARINE J. MCPHERSON,                        )
                                               )
                           Plaintiff,          )
                                               )
                      v.                       )     No. 1:18-cv-03439-SEB-DLP
                                               )
EQUIFAX INFORMATION SERVICES,                  )
LLC, and                                       )
FORUM CREDIT UNION,                            )
                                               )
                           Defendants.         )

                                         ORDER

      This matter comes before the Court on the Plaintiff’s Motion to Seal Exhibits

(Dkt. 6). The Court, being duly advised, hereby GRANTS said Motion. Exhibit A

(Dkt. 1-3), Exhibit C (Dkt. 1-5), Exhibit D (Dkt. 1-6), and Exhibit E (Dkt. 1-7) to

Plaintiff’s Complaint shall remain SEALED.

      So ORDERED.




       Date: 11/25/2018




Distribution:


Service will be made electronically
on all ECF-registered counsel of record via
email generated by the court’s ECF system.
